Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 25, 2021

                                     No. 04-21-00279-CV

                                      Maryvel SUDAY,
                                         Appellant

                                               v.

                                         Ana SMITH,
                                          Appellees

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3644CCL
                      The Honorable Stephen B. Ables, Judge Presiding


                                        ORDER
        We order court reporter, Lisa Blanks, to file by November 8, 2021, the reporter’s record
of the proceedings had in Olga Raquenel Suday, et al. v. Maryvel Suday, Case No. 3644CCL on
March 30, 2021 before the County Court at Law in Val Verde County.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court